63 N.J. 574 (1973)
310 A.2d 730
GAETANO J. ALAIMO, PLAINTIFF-APPELLANT,
v.
EDWARD K. BURDGE, CHARLES STARKEY AND JOHN F. RUSSO, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 7, 1973.
Decided May 8, 1973.
*575 Mr. Gaetano J. Alaimo argued the cause for the appellant.
Mr. Edward Turnbach argued the cause for the respondents, Starkey and Russo.
Mr. Henry D. Brandenberg argued the cause for the respondents Byrne, De Rose and Klein.
PER CURIAM.
This matter having been opened to the Court by Gaetano J. Alaimo, Plaintiff, Pro se, in the presence of Edward Turnbach, Esq. attorney for defendants, Charles Starkey and John F. Russo and in the presence of Henry D. Brandenberg, Esq., attorney for candidates Bryne, De Rose and Klein, and in the presence of intervenor Bruno Agnoli; and the Court being of the opinion that N.J.S. 19:49-2 does not permit the alignment of more than one governor candidate with any given joint county slate, and being of the further opinion that the election laws of this state should be construed so as to give effect on the ballot to a consensual arrangement whereby all of the candidates at a given level agree to run on a line of their own for any given office with no other candidate, and for good cause shown;
It is on this 8th day of May, 1973 Ordered that in view of the emergent nature of this case, plaintiff's informal *576 application for direct certification from the trial court is granted (63 N.J. 257).
It is further Ordered that the alignment of all governor candidates with the county slate or row bearing the designation "Official Regular Democratic Organization" is hereby declared illegal and void.
It is further Ordered that the consensual arrangement of all the governor candidates to run on a single row of the ballot with a drawing for line or column position be given effect and that said governor candidates shall be placed on a row of the democratic part of the ballot, with no other county or state candidate, the county clerk to conduct a drawing for position on said row.
For reversal  Chief Justice WEINTRAUB and Justices PROCTOR, MOUNTAIN and SULLIVAN and Judges CONFORD and COLLESTER  6.
Opposed  None.